391 F.2d 269
Oscar Lee BELVINS, Appellant,v.UNITED STATES of America, Appellee.
No. 24783.
United States Court of Appeals Fifth Circuit.
March 19, 1968.
Certiorari Denied June 10, 1968.

See 88 S. Ct. 2059.
Billy L. Evans, Macon, Ga., for appellant.
Walker P. Johnson, Jr., Tyrus R. Atkinson, Asst. U. S. Attys., Floyd M. Buford, U. S. Atty., Macon, Ga., for appellee.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of possessing an unregistered distilling apparatus in violation of 26 U.S.C.A. §§ 5179(a) and 5601(a).


2
The record discloses that the errors assigned are without merit. The evidence was sufficient to withstand appellant's motion for a directed verdict of acquittal. The argument of the prosecutor was not improper. The court did not err in charging the jury on aiding and abetting or in the comment to the jury concerning the absent participants in the distillery operation.


3
Affirmed.